United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     March 27, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40144


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                      LARRY JUNIOR CHASTEN,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                         (1:05-CR-546-1)


Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Convicted for conspiracy to possess, and possession with

intent to distribute, marijuana, Larry Chasten challenges the

denial of his suppression motion and contends his Sixth Amendment

fair-trial and confrontation rights were violated.     AFFIRMED.

                                I.

     After being directed by a paid confidential informant to a

tractor-trailer’s location at a secluded farmhouse, Immigration and

Customs Enforcement Agents followed it, observed unusual behavior,

and executed a traffic stop.      Chasten was the driver of the


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
tractor-trailer.    One of the Agents told Chasten he had observed

suspicious activity and asked to search the vehicle.              Chasten

agreed.    Approximately 48 kilograms of marijuana were found in the

trailer.

      Chasten was charged with conspiracy to possess, and possession

with intent to distribute, less than 50 kilograms of marijuana, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D), and 846.               His

motions, inter alia, to suppress the marijuana and for disclosure

of   the   informant’s   identity,    were   denied;   for,   inter   alia,

discovery of exculpatory evidence, granted.

      A bench trial was held on stipulated evidence.          Chasten was

found guilty of both counts.     He was sentenced, inter alia, to 33

months’ imprisonment for each count, to be served concurrently.

                                     II.

      Chasten challenges the denial of his suppression motion and

claims violation of his constitutional rights.         Each contention is

without merit.

                                     A.

      A suppression ruling requires a determination of reasonable

suspicion or probable cause, based on historical facts, which are

reviewed only for clear error.       Ornelas v. United States, 517 U.S.

690, 697 (1996); United States v. Pompa, 434 F.3d 800, 803 (5th

Cir. 2005).    “[Q]uestions of law, including whether the district

court’s ultimate conclusions of Fourth Amendment reasonableness are


                                      2
correct, [are reviewed] de novo”.    United States v. Maldonado, 472

F.3d 388, 392 (5th Cir. 2006).

     Law enforcement officers may conduct a brief investigatory

stop of a vehicle and its occupants when they have reasonable

suspicion “criminal activity may be afoot”.      Terry v. Ohio, 392

U.S. 1, 30 (1968).   “‘Reasonable suspicion’ is considerably easier

for the government to establish than probable cause.”        United

States v. Tellez, 11 F.3d 530, 532 (5th Cir. 1993).      There need

only be “some minimal level of objective justification for the

officer’s actions, measured in [the] light of the totality of the

circumstances”.   United States v. Rideau, 969 F.2d 1572, 1574 (5th

Cir. 1992) (en banc).   Based on the totality of the circumstances,

there was objective justification for stopping Chasten’s vehicle.

     One of the Agents received a tip from an informant, who had

provided reliable information on numerous prior occasions.      See

United States v. De Los Santos, 810 F.2d 1326, 1336 (5th Cir.

1987). According to the informant: a tractor-trailer with out-of-

state license plates had followed another vehicle from a hotel

parking lot through “back roads”; the driver of the second vehicle

parked it and boarded the tractor; and the tractor-trailer then

followed a third vehicle to a secluded farmhouse, where, after some

difficulty, it was parked close to the house.    The Agents arrived

in the area and established surveillance.    After 30 to 45 minutes,




                                 3
the   tractor-trailer      left   the    farmhouse         with   another      vehicle

following it.

      An Agent testified that, based on his nine years in narcotics

investigation, these circumstances were suspicious due to: an out-

of-state tractor-trailer departing from main roads to an area

without a gas station or truck stop; its taking aboard a passenger;

its difficulty parking, suggesting the driver had not been to the

farmhouse before; its remaining at the farmhouse for a short period

of time, indicating it was loading contraband; and, on departure,

its being accompanied by an escort or lookout vehicle.                       As stated,

these   circumstances      provide      ample      support    for      the   requisite

reasonable-suspicion finding.

                                         B.

      Chasten contends his Sixth Amendment rights to a fair trial

and   to   confront   adverse     witnesses         were     violated        by:     the

Government’s failure to advise him of relevant facts about the

informant, specifically a theft charge brought, but later dropped,

against him over 20 years earlier; and the denial of his motion for

disclosure of the informant’s identity.

                                         1.

      Under   Brady   v.   Maryland,         373   U.S.    83,    87    (1963),     “the

government’s failure to disclose evidence to the defense violates

[Chasten]’s due process rights where the evidence is (1) favorable

to the defense; and (2) material to guilt or punishment”.                          United


                                         4
States v. Brown, 303 F.3d 582, 593 (5th Cir. 2002) (emphasis

added).   Evidence is “material to guilt or punishment” if there is

a reasonable probability its disclosure would have resulted in a

different outcome in the proceeding.    Jackson v. Johnson, 194 F.3d

641, 649-50 (5th Cir. 1999).     “The question is not whether the

defendant would more likely than not have received a different

verdict with the evidence, but whether in its absence he received

a fair trial, understood as a trial resulting in a verdict worthy

of confidence.”   Kyles v. Whitley, 514 U.S. 419, 434 (1995).    Brady

claims are reviewed de novo.   Wright v. Quarterman, 470 F.3d 581,

591 (5th Cir. 2006), petition for cert. filed (16 Mar. 2007) (No.

06-10186).

     Disclosure of the informant’s quite distant theft charge was

not favorable to the defense and had little, if any, probability of

resulting in a different outcome.     The information could not have

been used to impeach a witness because the informant did not

testify   at   trial.    Furthermore,    many   of   the   informant’s

observations were confirmed by the Agents.

                                 2.

     Finally, using a three-part inquiry, we review for an abuse of

discretion the denial of Chasten’s motion for disclosure of the

informant’s identity.    United States v. Sanchez, 988 F.2d 1384,

1391 (5th Cir. 1993).   The inquiry entails:    (1) evaluation of the

level of the informant’s participation in the alleged criminal

                                 5
activity;    (2)    the    helpfulness    of    disclosure    to    any   asserted

defense;    and    (3)    the    Government’s    interest    in    nondisclosure.

United States v. Orozco, 982 F.2d 152, 154-55 (5th Cir. 1993).

      The district court did not abuse its discretion.                 First, the

informant’s   level       of    participation    was   minimal.      He   did   not

participate in the criminal activity but simply observed Chasten’s

activities and communicated his observations and Chasten’s location

to an Agent; Agents established surveillance and, inter alia,

observed the tractor-trailer depart with another vehicle.                  See id.

at   155   (finding       informant’s    “very     minor    role”    in   criminal

transaction favors nondisclosure).              Second, Chasten has not shown

disclosure of the informant’s identity would have significantly

assisted his defense.           As noted, the Agents independently attested

to many of the suspicious circumstances.               Finally, the Government

had a strong interest in continuing to use the informant, who had

previously provided accurate information as a confidential source

for law enforcement.           See De Los Santos, 810 F.2d at 1331.

                                        III.

      For the foregoing reasons, the judgment is

                                                                       AFFIRMED.




                                         6